REVISED OPINION

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30497
                        Conference Calendar



DENNIS RAY PADEN,

                                            Plaintiff-Appellant,

versus

KATHLEEN M. HAWK, KEITH HALL,
VIDRINE, DR., FRED GILLEY,
MICHAEL DAVIS, ROBERT D. HOLMES,
ELWIN, DR., TOM BOYETTE, WALKER, DR.,
TURNBO, MR.,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 96-CV-708
                       - - - - - - - - - -

                          March 16, 1998
Before SMITH, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

     We sua sponte withdraw our prior opinion of February 10,

1998, and substitute the instant opinion.

     Dennis Ray Paden, federal prisoner # 47044-079, is BARRED

from proceeding in forma pauperis (IFP) under the Prison


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30497
                               - 2 -

Litigation Reform Act of 1995 (PLRA) because, on at least three

prior occasions while incarcerated, Paden has brought a civil

action or appeal in a United States court that was dismissed as

frivolous.   See Paden v. Hawk, No. 96-10660 (5th Cir. Aug. 22,

1996)(unpublished); Paden v. Hall, No. 95-CV-02007 (W.D. La. May

16, 1996)(unpublished); Paden v. Holloman, No. 93-CV-01016 (S.D.

Tx. May 11, 1993) (unpublished); see 28 U.S.C. § 1915(g);

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

Accordingly, Paden’s IFP status is DECERTIFIED, and he may not

proceed IFP in any civil action or appeal filed while he is in

prison unless he is under imminent danger of serious physical

injury.   28 U.S.C. § 1915(g).   The appeal is DISMISSED.

     Paden has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     MOTION FOR APPOINTMENT OF COUNSEL DENIED; IFP DECERTIFIED;

APPEAL DISMISSED.